If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                    FOR PUBLICATION
                                                                    December 22, 2020
               Plaintiff-Appellee,                                  9:00 a.m.

v                                                                   No. 347369
                                                                    Oakland Circuit Court
JEREMIAH DEJUAN ABCUMBY-BLAIR,                                      LC No. 2018-266896-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and BECKERING and GLEICHER, JJ.

PER CURIAM.

        This case arises from police surveillance of a suspected drug house. Defendant, Jeremiah
Dejuan Abcumby-Blair, appeals as of right his jury trial convictions of possession with intent to
deliver less than 50 grams of cocaine, MCL 333.7401(2)(a)(iv), possession with intent to deliver
less than 50 grams of heroin, MCL 333.7401(2)(a)(iv), possession with intent to deliver less than
5 kilograms of marijuana, MCL 333.7401(2)(d)(iii), possession of less than 25 grams of fentanyl,
MCL 333.7403(2)(a)(v), carrying a concealed weapon, MCL 750.227(2), being a felon in
possession of a firearm (felon-in-possession), MCL 750.224f, five counts of possession of a
firearm during the commission of a felony (felony-firearm), MCL 750.227b, and operating a motor
vehicle with a suspended license, second offense, MCL 257.904(3)(b). The trial court sentenced
defendant as a fourth-offense habitual offender, MCL 769.12, to 9 to 30 years’ imprisonment for
his convictions of possession with intent to deliver cocaine, possession with intent to deliver
heroin, carrying a concealed weapon, and felon-in-possession, 9 to 15 years’ imprisonment for his
convictions of possession with intent to deliver marijuana and possession of fentanyl, two years’
imprisonment for each felony-firearm conviction, and 278 days in jail, time served, for operating
with a suspended license. Finding no reversible errors, we affirm.

                                       I. BACKGROUND

       On April 13, 2018, Oakland County Sheriff’s Deputy Reuben Garcia was participating in
a surveillance of a suspected drug house at 163 Seward Street in Pontiac. Garcia observed
defendant pull up in a car, approach the porch and pause briefly as if using a key for entry, enter
the house for a few minutes, and then leave. Garcia observed defendant drive to a nearby party



                                               -1-
store parking lot known for drug trafficking. Defendant maneuvered his car alongside another car
and engaged in a hand-to-hand transaction with the occupant, which Garcia believed was a drug
sale. As Garcia watched from his surveillance location, Oakland Sheriff’s Deputy Charles
Janczarek was summoned to confront defendant in the parking lot and advise him of their
investigation, at which time defendant admitted he was in possession of marijuana.1 Janczarek
searched defendant’s pockets and found among other things a baggie of marijuana, a baggie of
what appeared to be crack cocaine—which Garcia field tested and found to be positive—two cell
phones, and a house key that turned out to be for 163 Seward Street. Deputies arrested defendant.
Garcia opened defendant’s driver’s side car door and found in the side pocket a Ruger firearm with
a bullet in the chamber. Deputies obtained a search warrant for the house and seized marijuana,
cocaine, heroin, fentanyl, ammunition, cash, equipment commonly used in drug manufacturing,
and mail in a bedroom that was addressed to defendant at the Oakland County Jail. The jury
convicted defendant of all charges. Defendant now appeals.

                  II. BRADY VIOLATION/NEWLY DISCOVERED EVIDENCE

        Defendant argues that the prosecution violated his right to due process by failing to disclose
that Janczarek had, according to defendant, “a documented history of making false statements
pertaining to his investigations, and specifically pertaining to his affidavits for search warrants
involving drug investigations.” Defendant contends that the prosecution had a duty under Brady
v Maryland, 373 US 83, 87; 83 S Ct 1194; 10 L Ed 2d 215 (1963), to disclose this information and
that failure to do so undermines confidence in the jury’s verdict. While impeachment evidence
should have been disclosed, for the reasons explained below we conclude that reversal of
defendant’s convictions is not required.

        Defendant did not preserve this issue for appellate review by moving in the trial court for
a new trial or for relief from judgment. People v Cox, 268 Mich App 440, 448; 709 NW2d 152
(2005). Therefore, our review is for plain, i.e., clear or obvious, error affecting defendant’s
substantial rights. People v. Dickinson, 321 Mich App 1, 15; 909 NW2d 24 (2017). A defendant’s
substantial rights are affected if the plain error “affected the outcome of the lower court
proceedings.” People v Carines, 460 Mich 750, 763; 597 NW2d 130 (1999). “Reversal is
warranted only when the plain, forfeited error resulted in the conviction of an actually innocent
defendant or when an error seriously affect[ed] the fairness, integrity or public reputation of
judicial proceedings’ independent of the defendant’s innocence.” Id. at 763-764 (quotations marks
and citation omitted; alteration in original).

       To establish a Brady violation, a defendant must show that “(1) the prosecution has
suppressed evidence; (2) that is favorable to the accused; and (3) that is material.” People v
Chenault, 495 Mich 142, 150; 845 NW2d 731 (2014). The Michigan Supreme Court has explained
each of these requirements as follows:

         The government is held responsible for evidence within its control, even evidence
         unknown to the prosecution, Kyles v Whitley, 514 US 419, 437; 115 S Ct 1555; 131



1
    The event occurred before Michigan legalized recreational marijuana use.


                                                 -2-
       L Ed 2d 490 (1995), without regard to the prosecution’s good or bad faith, United
       States v Agurs, 427 US 97, 110; 96 S Ct 2392; 49 L Ed 2d 342 (1976) (“If the
       suppression of evidence results in constitutional error, it is because of the character
       of the evidence, not the character of the prosecutor.”). Evidence is favorable to the
       defense when it is either exculpatory or impeaching. Giglio v United States, 405
       US 150, 154; 92 S Ct 763; 31 L Ed 2d 104 (1972) (“When the ‘reliability of a given
       witness may well be determinative of guilt or innocence,’ nondisclosure of
       evidence affecting credibility falls within this general rule [of Brady].”), quoting
       Napue v Illinois, 360 US 264, 269; 79 S Ct 1173; 3 L Ed 2d 1217 (1959). To
       establish materiality, a defendant must show that “there is a reasonable probability
       that, had the evidence been disclosed to the defense, the result of the proceeding
       would have been different. A ‘reasonable probability’ is a probability sufficient to
       undermine confidence in the outcome.” United States v Bagley, 473 US 667, 682;
       105 S Ct 3375; 87 L Ed 2d 481 (1985). This standard “does not require
       demonstration by a preponderance that disclosure of the suppressed evidence would
       have resulted ultimately in the defendant’s acquittal . . . .” Kyles, 514 US at 434;
       115 S Ct 1555. The question is whether, in the absence of the suppressed evidence,
       the defendant “received a fair trial, understood as a trial resulting in a verdict worthy
       of confidence.” Id. In assessing the materiality of the evidence, courts are to
       consider the suppressed evidence collectively, rather than piecemeal. Id. at 436;
       115 S Ct 1555. [Chenault, 495 Mich at 150-151.]

        Before turning directly to our analysis of defendant’s Brady claim, some background
information is required. Defendant’s claim arises primarily from a prosecutor’s statement made
during a hearing in a case we remanded to the trial court, People v Williamson, unpublished order
of the Court of Appeals, issued September 27, 2017 (Docket No. 331075). Our remand was based
on what had transpired in another case, People v Dukes, Oakland Circuit Court (15-255948-FH).
It came to light in Dukes that Janczarek had made false statements relative to a search warrant. As
this Court explained:

       Janczarek testified that he had placed a GPS tracking device on Duke’s [sic] vehicle
       pursuant to a warrant and that the device provided inculpatory information.
       Defense counsel advised the court that he had never been informed about the use
       of a GPS device and had never been provided a copy of the warrant permitting the
       tracking. After argument, the Dukes trial court declared a mistrial and scheduled
       an evidentiary hearing to determine, inter alia, whether the warrant Janczarek
       testified existed had in fact ever been issued and to thereafter consider whether the
       mistrial would be with prejudice [People v Williamson, unpublished per curiam
       opinion of the Court of Appeals, issued September 5, 2019 (Docket No. 331075),
       p 3.]

        While Dukes was unfolding, Williamson’s appeal from a 2015 conviction was pending in
this Court. When evidence of Janczarek’s conduct in Dukes came out, Williamson filed a motion
in this Court seeking remand to the trial court. Williamson argued that had the trial court
considered the Dukes evidence, there was a reasonable probability that it would have upheld the
challenge he lodged to the search warrant obtained by Janczarek in his case. Williamson had
challenged subsection 7(E) of Janczarek’s sworn search warrant affidavit, which stated, “During


                                                 -3-
a period of time covering over the past thirty days the informant has provided information that has
led to the issuance of one search warrant by a judge of the 50th District Court.” Williamson, unpub
op at 2. This Court remanded the matter for the trial court to consider the challenged statement in
light of the Dukes evidence. On remand, the prosecutor conceded in the trial court that Janczarek’s
statement in subsection 7(E) “was an ‘inaccurate statement’ and that actually the confidential
informant had never previously provided information that led to the issuance of a search warrant.”
Id. at 3. It appears to be this statement that the present defendant asserts the prosecutor in his case
had a duty to disclose under Brady.

       Meanwhile, the Dukes case reached its end. By the time Williamson returned to the circuit
court on remand,

       the trial court in Dukes had held a hearing and determined that Janczarek’s
       testimony at the evidentiary hearing in that case was not credible and found that no
       warrant had been issued despite Janczarek’s testimony that one had been issued.
       At the hearing in Dukes, Janczarek testified that he had obtained a search warrant
       for the tracking device, but he could not produce the signed warrant or a copy of it.
       At one point he testified that he had saved it on a computer “thumb drive” but that
       he could not locate the device. He also testified that the warrant was in the “arrest
       packet” he provided to the prosecutor’s office and further that he discussed the
       warrant with an assistant prosecutor whom he named. The assistant prosecutor
       testified to the contrary, stating that the warrant was not in the arrest packet and that
       she had not had any discussion with Janczarek regarding such a warrant. The court
       found that the prosecutor’s testimony was credible, that Janczarek’s testimony was
       not credible and that the search warrant he testified he obtained had in fact never
       existed. [Id. at 3-4.]

         The present defendant argues on appeal that the prosecutor in his case should have
disclosed the concession made on remand by the prosecutor in Williamson that Janczarek had made
a false statement in his search warrant affidavit. However, it is not clear to us that the prosecutor’s
statement in Williamson was necessarily Brady material, especially since the trial court, after
taking testimony from Janczarek, determined that subsection 7(E) of the affidavit was inaccurate,
but that the deputy had not intended to make a false statement. Id. The significance of the
prosecutor’s statement emerged only two years later, when this Court found the trial court’s factual
determination to be clear error and held that the search warrant affidavit statement challenged in
Williamson was “objectively untrue” and that Janczarek had “knowingly and intentionally made a
false statement in the search warrant affidavit.” Id. at 6.

        Defendant is on more solid ground when he implies that the prosecutor also had a duty
under Brady to reveal that the trial court had found Janczarek’s testimony in Dukes not credible.
That Janczarek had testified untruthfully in Dukes, as determined by an Oakland Circuit Court
judge, was evidence favorable to defendant that was within the prosecution’s control, Chenault,
495 Mich at 150, and defendant was not required to exercise due diligence to obtain the
information from another source, id. at 152. Accordingly, the prosecution had a duty to disclose
this evidence to defendant. Nevertheless, although the prosecution violated its duty to disclose
this evidence, we find no Brady violation because defendant has not established the materiality of
the evidence with respect to the instant case. See id. at 150-151.


                                                 -4-
        As previously indicated, “[t]o establish materiality, a defendant must show there is a
reasonable probability that, had the evidence been disclosed to the defense, the result of the
proceeding would have been different.” Chenault, 495 Mich at 150 (quotation marks and citation
omitted). The question with regard to materiality is “whether, in the absence of the suppressed
evidence, the defendant ‘received a fair trial, understood as a trial resulting in a verdict worthy of
confidence.’ ” Id., quoting Kyles, 514 US at 434; 115 S Ct 1555. Defendant contends that had the
prosecutor informed him of Janczarek’s untruthfulness, he could have used the information to
successfully challenge the search warrant issued for 163 Seward Street and impeach Janczarek’s
credibility. We are unpersuaded that, in the absence of the suppressed evidence, defendant’s trial
verdict was unworthy of confidence.

         Defendant did not identify in the trial court, nor does he identify in his appellate brief, any
factual challenges to the search warrant affidavit in this case. In a motion filed in the trial court to
suppress the evidence seized pursuant to the warrant, defendant did not attack any specific portions
of the affidavit; rather, he argued that, taken as a whole, the affidavit did not support a finding of
probable cause. In denying defendant’s motion, the trial court stated that the information in the
affidavit was “specific, [and] had multiple layers . . . providing information to a neutral arbiter, the
district court judge, that would give rise to the standard that needs to be met, which is that there is
a substantial basis for a finding of probable cause.” On appeal, defendant attempts to undermine
the reliability of the affidavit by stating that, although Oakland County Sheriff’s Deputy Brandon
Scruggs drafted the search warrant affidavit, he based it on Janczarek’s investigation. Contrary to
defendant’s assertion, however, the affidavit indicates that Garcia played an equally, if not more,
important role in collecting the information that led to defendant’s arrest and the discovery of drugs
in his pockets. It was Garcia who observed defendant appear to use a key to enter the house on
Seward Street and who saw him engage in a hand-to-hand suspected drug transaction in the parking
lot of the nearby party store. Whereas the defendant in Williamson challenged a specific factual
statement in the search warrant affidavit sworn to by Janczarek in that case, the present defendant
does not identify any specific infirmity in the search warrant affidavit potentially traceable to
Janczarek.2 In light of this, we find unconvincing defendant’s assertion that information regarding



2
  In the search warrant affidavit, Scruggs avers that he learned from Janczarek that he and another
officer surveilled 163 Seward Street within 30 days of the incident at issue. In a motion to remand
filed in this Court, defendant’s appellate counsel attests in an affidavit that FOIA requests produced
no reports of previous surveillance at the Seward Street house. This is not surprising. Janczarek
testified at trial that he and Sergeant Hix had surveilled the house within the last 30 days as part of
their general observation of the area, but did not write any reports of their activity. Further, the
testimony of all three deputies indicated that they understood “surveillance” to encompass
everything from “sitting in a scout car with a pair of binoculars all the way to sitting on houses . . .
.” Defendant’s appellate counsel also notes that the report of the incident written by Janczarek
states that the person to whom Janczarek spoke when he answered defendant’s cell phone (which
will be discussed later in this opinion) was “detained,” but his FOIA request produces no record
indicating that the person had been arrested. Janczarek testified at trial that after the caller arrived
at 163 Seward Street, he told him “to walk down to the party store because I was trying to get him
away.” The caller then walked an estimated 70 yards to the party store, where he was “detained.”



                                                  -5-
Janczarek’s untruthfulness in Williamson and Dukes would have resulted in a finding of no
probable cause to issue the warrant or in the suppression of the evidence obtained pursuant to the
warrant. Defendant implies that a different outcome would have been probable because the alleged
Brady information would have “alerted the defense to scrutinize aspects of the investigation that
may otherwise have been taken for granted, such as the validity of the prior surveillance or the
legitimacy of the alleged call.” Presumably, defendant alludes to his appellate counsel’s discovery
that no reports of prior surveillance had been filed and no record of the caller’s arrest existed. As
discussed in footnote 2, however, neither of these facts is alarming in light of the record, nor do
they support a reasonable probability that, had Janczarek’s untruthfulness been disclosed to
defendant, the result of the proceeding would have been different. See Chenault, 495 Mich at 150.

        Regarding the trial, the most important factual issue the jury had to decide was whether
defendant had connections to 163 Seward Street sufficient to establish his constructive possession
of the drugs and drug paraphernalia recovered from the house. Constructive possession of
narcotics may “be proven by the defendant’s participation in a ‘joint’ venture to possess controlled
substances.” People v Wolfe, 440 Mich 508, 521; 489 NW2d 748 (1992). Evidence that a
residence appears to be solely used for the manufacture and distribution of crack cocaine, and that
a defendant possesses a key that opens the lock to the apartment, has been deemed sufficient to
establish the defendant’s constructive possession of the drugs found therein. See Wolfe, 440 Mich
at 518-519.

        As already noted, Garcia testified that he observed defendant briefly enter 163 Seward
Street, where he appeared to open the door with a key, before proceeding to a nearby parking lot
where he made a hand-to-hand exchange with the driver of another car. Janczarek placed
defendant under arrest, searched his pockets, and found 26.5 grams of marijuana, 2.7 grams of
crack cocaine, and a house key, all of which was entered into evidence at trial. Upon executing
the search warrant for 163 Seward Street, deputies determined that the key found in defendant’s
pocket opened the handle lock and the deadbolt. Scruggs testified that, in one of the bedrooms, he
found a case for a laptop computer that contained two cards addressed to defendant, a piece of
mail addressed to defendant, and receipts and a “certificate of completion” that contained
defendant’s name. This evidence, if believed, was sufficient to establish defendant’s constructive
possession of the drugs at 163 Seward Street. Id.

       Defendant contends that the alleged Brady evidence could have been used to impeach
Janczarek at trial. However, the trial transcripts show that the bulk of Janczarek’s testimony
concerned his identification for the jury of the physical evidence seized from 163 Seward Street
and of photographs taken at the house, and his expert testimony regarding street-level drug




While “detained” can mean “arrested,” there is nothing in Janczarek’s testimony to suggest that
officers intended to or did arrest the caller. So, again, the fact that there are no arrest records is
not surprising. Defendant’s appellate counsel challenged none of the other information the affiant
attributed to Janczarek.



                                                 -6-
trafficking.3 Defendant’s connection to the house on Seward Street was established through the
testimony of Garcia and Scruggs and physical evidence, including a key to the house found in
defendant’s pocket and items in the house linked to him. Evidence that Janczarek made false
statements regarding search warrants in prior cases generally impeaches his credibility, but it does
not undermine the physical evidence connecting defendant to 163 Seward Street or the testimony
of Garcia and Scruggs. Given the physical items, photographs, and the testimony of multiple
witnesses that constituted case-specific evidence of defendant’s guilt, we cannot say that
suppression of evidence regarding Janczarek’s untruthfulness in other cases undermines
confidence in the verdict in this case. Thus, even though the prosecutor suppressed impeachment
evidence within her control, defendant’s claim of a Brady violation fails because he has not
established the materiality of the suppressed evidence. See Chenault, 495 Mich at 150.

        In the alternative, defendant argues that this Court’s unpublished opinion in Williamson
constitutes newly discovered evidence. To establish that newly discovered evidence requires a
new trial, a defendant must show that “(1) the evidence itself, not merely its materiality, was newly
discovered; (2) the newly discovered evidence was not cumulative; (3) the party could not, using
reasonable diligence, have discovered and produced the evidence at trial; and (4) the new evidence
makes a different result probable on retrial.” People v Cress, 468 Mich 678, 692; 664 NW2d 174
(2003) (quotation marks and citation omitted).

         As previously indicated, this Court held in Williamson that Janczarek’s statement in
subsection 7(E) of his search warrant affidavit was “objectively untrue” and that Janczarek had
offered no “credible explanation from which to conclude that he did not intentionally place false
information in the affidavit.” Id. at 5. In light of this newly discovered evidence, defendant urges
this Court to at least remand the case to the trial court to allow the court to reassess defendant’s
motion to suppress the evidence obtained by the search warrant. However, defendant fails to make
any connection between this Court’s holding regarding Janczarek’s untruthfulness in Williamson
and the search warrant affidavit or trial testimony in this case. Neither in the trial court nor in this
Court has defendant pointed to any specific portion of the affidavit potentially tainted by
Janczarek’s input, nor has he offered either evidence or argumentation that would lead us to believe
that this Court’s holding in Williamson makes it probable that the trial court would find the warrant
invalid and suppress the evidence collected pursuant to the warrant. Nor, in light of the evidence
presented at trial, are we persuaded that the Williamson holding would make a different outcome
in defendant’s trial probable. For these reasons, we conclude that defendant has failed to establish
that he is entitled to a new trial based on this newly discovered evidence. See Cress, 468 Mich at
692.




3
  In his brief on appeal defendant admits that there “is no dispute that the house at 163 Seward
contained drugs and items consistent with delivering drugs.” In other words, he does not claim
that Janczarek could have been impeached about evidence found in the house when searched.



                                                  -7-
                          III. EFFECTIVE ASSISTANCE OF COUNSEL

        Defendant raises several claims of ineffective assistance of counsel. He preserved this
issue for appellate review by filing in this Court a motion for remand to the trial court for a Ginther4
hearing. We denied defendant’s motion. People v Abcumby-Blair, unpublished order of the Court
of Appeals, entered February 7, 2020 (Docket No. 347369). Therefore, our review is for errors
apparent on the record. People v Lane, 308 Mich App 38, 68; 862 NW2d 446 (2014).

        “Whether a person has been denied effective assistance of counsel is a mixed question of
fact and constitutional law.” People v Matuszak, 263 Mich App 42, 48; 687 NW2d 342 (2004).
Findings of fact “are reviewed for clear error,” while “constitutional determinations are reviewed
de novo.” Id. A finding is clearly erroneous if this Court is “left with a definite and firm conviction
that the trial court made a mistake.” People v Franklin, 500 Mich 92, 100; 894 NW2d 561 (2017)
(quotation marks and citation omitted).

        In order to establish the right to a new trial premised on ineffective assistance of counsel,
a defendant must show: (1) that counsel’s performance fell below an objective standard of
reasonableness under prevailing professional norms; and, (2) that there is a reasonable probability
that, but for counsel’s error, the result of the proceedings would have been different. See Smith v
Spisak, 558 US 139, 149; 130 S Ct 676; 175 L Ed 2d 595 (2010); People v Trakhtenberg, 493
Mich 38, 51; 826 NW2d 136 (2012). “A reasonable probability is a probability sufficient to
undermine confidence in the outcome.” People v Randolph, 502 Mich 1, 9; 917 NW2d 249 (2018),
quoting Strickland v Washington, 466 US 668, 694; 104 S Ct 2052; 80 L Ed 2d 674 (1984).

        Defendant’s first claim of ineffective assistance of counsel pertains to testimony from
Janczarek that when a “flip-style” cell phone he seized from defendant’s pocket began to ring, he
answered it. Janczarek further testified that it was “a common practice for us to monitor those
cell[]phones for text and/or phone calls . . . .” He explained:

         I spoke to the person on the other line and he asked for 20 of dog, which is common
         street slang for heroin. . . . I kind of played a game with him on the phone for a
         little bit, and he showed up over at [163] Seward. . . . Initially, he went to the back
         door and knocked. We called him back and told him to go to the front door. He
         knocked there. Then I told him to walk down to the party store because I was trying
         to get him away. It kind of helped us out knowing that there wasn’t anybody else
         in the house. He walked away. We detained him, and then we were able to
         determine [that] the phone number that he called on was the phone in his
         possession.[5]

       Defendant asserts that Janczarek violated his Fourth Amendment right to be free from
unreasonable searches and seizures when he opened defendant’s cell phone, answered it, and


4
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).
5
  It is apparent from Janczarek’s testimony that he opened defendant’s cell phone and either
answered a call from or used it to call one of defendant’s connections three times.


                                                  -8-
impersonated defendant to arrange a heroin transaction with the caller, and that trial counsel was
ineffective for failing to move to suppress or to object to Janczarek’s testimony regarding the
phone call. Defendant relies for authority on Riley v California, 573 US 373; 134 S Ct 2473; 189
L Ed 2d 430 (2014). In Riley, the United States Supreme Court held that, in the context of searches
of cell phone data, officer safety and the need to prevent destruction of evidence do not justify
applying the search-incident-to-arrest exception to the Fourth Amendment’s warrant requirement.
The prosecution argues, contrariwise, that Riley does not apply to this case because Janczarek did
not scroll through the contents of defendant’s flip phone, he merely answered an incoming call
and spoke to the caller. In light of the Supreme Court’s assessment in Riley of the balancing of
interests between an individual’s right to privacy and the need for the promotion of legitimate
governmental interests when it comes to cellular telephones and the search incident to arrest
doctrine6, we believe defendant has the better argument.

       “[T]he ultimate touchstone of the Fourth Amendment is ‘reasonableness.’ ” Riley, 573 US
at 381(quotation marks and citations omitted). A search occurs under the Fourth Amendment
when “the government violates a subjective expectation of privacy that society recognizes as
reasonable.” Kyllo v United States, 533 US 27, 31-33, 121 S Ct 2038, 150 LEd2d 94 (2001).

        Neither party provides authority directly addressing whether, after the Supreme Court’s
analysis of the unique nature of cell phones in Riley, answering an arrestee’s cell phone without
the arrestee’s consent constitutes a search under the Fourth Amendment.7 Defendant analogizes


6
    See Riley, 573 US at 385.
7
  In Riley, the Supreme court analyzed two cases when ascertaining whether the search incident to
arrest doctrine applies to searching digital content on a cell phone. Riley, 573 US at 378. Although
it concluded that absent exigent circumstances “the search incident to arrest exception does not
apply to cell phones,” it was focused on accessing digital content as compared to answering a
defendant’s cell phone. Id. at 402.
        David Riley was arrested following a routine traffic stop for driving with expired
registration plates, and it was discovered that his license had been suspended. Id. The police
officer searched Riley incident to his arrest and seized a “smart phone” from Riley’s pants pocket.
The officer accessed information on the phone, presumably from Riley’s text messages or contacts,
that led to his being suspected of gang involvement. Id. at 379. Two hours after Riley’s arrest, an
officer who specialized in gangs searched Riley’s phone again, and among the data he viewed, he
looked at Riley’s photos and videos. Id. Riley was ultimately charged with and convicted of
multiple counts associated with gang involvement and a prior shooting, and testimony and
evidence at trial included information gleaned from Riley’s phone. Id. at 379.
        The companion case involved defendant Brima Wurie. A police officer performing routine
surveillance observed Wurie make an apparent drug sale from a car. Id. at 380. Officers arrested
Wurie and took him to the police station, where they seized two cell phones from Wurie’s person.
One phone, a “flip phone,” kept receiving calls, and the front display noted that the calls were
coming from “my house.” Id. When they opened the phone, they saw a picture of a woman and
a baby. By pressing one button, they accessed the phone’s call log and obtained a phone number



                                                -9-
the act to conducting a search of the phone’s contents, and the prosecution invokes Commonwealth
v Santana, 92 Mass App Ct 1107; 94 NE3d 435 (2017). In Santana, the Massachusetts appeals
court seemed to suggest that the mere answering of an incoming phone call (initiated by another
officer) did not constitute a search, but ultimately declined to resolve the question, concluding that
even if the police officer’s answering the defendant’s cell phone constituted a search, any error in
admitting evidence obtained from the call was harmless. However, in a recently published
decision, the same court observed that a police officer’s authority to seize an arrestee’s cell phone
“does not extend to manipulating the phone[,]” and that “[a]nswering a ringing phone constitutes
a search.” Commonwealth v Barrett, 97 Mass App Ct 437, 440; 148 NE3d 1217 (2020). In
addition, the Pennsylvania Supreme Court has held that accessing any information from a cell
phone without a warrant contravenes the United States Supreme Court’s decision in Riley.
Commonwealth v Fulton, 645 Pa 296, 302; 179 A3d 475 (2018); see also id. at 316-317 (observing
that the Riley Court held “that in the absence of an applicable exception, any search of a cell phone
requires a warrant. This is because, like one’s home, an individual’s expectation of privacy is in
the cell phone itself, not in each and every piece of information stored therein.).8 “While the
decisions of lower federal courts and other state courts are not binding on this Court, they may be
considered as persuasive authority.” People v Walker, 328 Mich App 429, 444-45; 938 NW2d 31
(2019) (quotation marks and citation omitted).

        In Riley, the Supreme Court rejected the idea of government agency protocols as a way to
balance privacy interests with what information on a person’s cell phone would be considered
within the proper scope of a search incident to arrest. Riley, 573 US at 398. Instead, it held that
“our general preference [is] to provide clear guidance to law enforcement through categorical
rules. If police are to have workable rules, the balancing of competing interests must in large part
be done on a categorical basis—not in an ad hoc, case-by-case fashion by individual police
officers.” Id. (quotation marks and citation omitted). With that clean-line approach in mind, in
the present case, we are persuaded that an arrestee has a reasonable expectation of privacy in his
or her cell phone, and that the government’s act of answering the phone without the arrestee’s
consent and without a warrant constitutes a search under the Fourth Amendment.




associated with “my house,” which they entered into an online phone directory to discover the
associated address, ultimately leading them to defendant’s home. Id. A search warrant was
obtained and defendant’s apartment was searched, leading to drug charges and subsequent
convictions. Id. In other words, the Supreme Court did not directly address in either Riley’s or
Wurie’s case whether answering and using a cellular telephone seized from someone’s person
constitutes a search under the Fourth Amendment.
8
  In Fulton, the Pennsylvania Supreme Court concluded that the investigating detective conducted
three distinct searches of the defendant’s cell phone without a warrant by engaging in the following
actions: 1) powering on the defendant’s flip phone, which the court likened to opening the door
to a home; 2) obtaining the phone’s assigned number; and 3) monitoring incoming calls and text
messages, including answering one of the calls. Fulton, 645 PA at 318-319. The court concluded,
“[t]he rule created by Riley/Wurie is exceedingly simple: if a member of law enforcement wishes
to obtain information from a cell phone, get a warrant.” Id. at 319.


                                                -10-
        Prior to Riley, various courts that had concluded that “a person does not have a legitimate
expectation of privacy in incoming calls on his telephone . . . rested that conclusion on the ground
that a person does not have a privacy interest in conversations to which he is not a party.” United
States v De La Paz, 43 F Supp 2d 370, 372 (SDNY, 1999). This is true for one of the cases on
which the prosecution relies, People v Lucas, 188 Mich App 554; 470 NW2d 460 (1991). In
Lucas, this Court held that an officer did not violate the defendant’s Fourth Amendment rights
when he answered the defendant’s car phone without a search warrant because the defendant “has
no reasonable expectation of privacy with regard to conversations in which he did not participate.”
Lucas, 188 Mich App at 577. However, as one district court has pointed out, this reasoning
“confuses the privacy interest invaded by a search alone with the interest in whatever is uncovered
by a search.” De La Paz, 43 F Supp 2d at 372. Related to this is the pervasiveness of cell phones
in contemporary society, their intimate association with their users, and their technological
capabilities.

       Regarding a person’s privacy interest in the fact of a call, a federal district court explained
in De La Paz:

       [A]sserting that a defendant has no privacy interest in the substance of a
       conversation between a law enforcement agent and a caller does not resolve
       whether the defendant has a privacy interest in whether that conversation should
       occur in the first place. The relevant question is not whether a search necessarily
       uncovers something of a personal or private nature, but rather whether it might—
       and whether one must invade a legitimate privacy interest in order even to find out.
       [Id.]

        In the case at bar, regardless of the privacy interest defendant may or may not have had in
the conversation that ensued when Janczarek answered the cell phone, he had a legitimate privacy
interest in the fact that he received a call on his phone and in the identity of the caller. See id. at
372. This is particularly true given the intimate association of cell phones with individual users,
who can keep track of a significant range and amount of private information on even the most
basic of cell phones. See, e.g., Riley, 573 US at 395 (noting that “[a]ccording to one poll, nearly
three-quarters of smart phone users report being within five feet of their phones most of the time,
with 12% admitting that they even use their phones in the shower.”). Just monitoring and
answering a “flip-style” phone like defendant’s reveals not only the defendant’s contacts, but also
information that a defendant might have added to his contacts, including a photograph, name, or
other identifying information. See Fulton, 645 Pa at 319. Thus, simply answering defendant’s
phone gave Janczarek access to more than the caller, it provided him with private information that
he did not have before.9



9
 Acknowledging that its decision would impact law enforcement’s ability to combat crime, the
Supreme Court noted in Riley that “[p]rivacy comes at a cost.” Riley, 573 US at 401. But it also
pointed out that information on a cell phone is not immune from a search, just that “a warrant is
generally required before such a search, even when a cell phone is seized incident to arrest.” Id.
“Our cases have historically recognized that the warrant requirement is an important working part



                                                 -11-
        In light of the personal nature and significant capabilities of today’s cell phones, we find
persuasive the foregoing arguments of federal courts and the courts of sister states and conclude
that Janczarek’s answering defendant’s ringing cell phone constituted a search under the Fourth
Amendment. Consequently, we also conclude that Janczarek’s testimony regarding the phone call
was inadmissible, and no strategic motive can explain trial counsel’s failure to object to that
testimony. Accordingly, trial counsel’s failure to move to suppress the evidence or to object to it
constituted objectively deficient performance. See Trakhtenberg, 493 Mich 51.

        However, even if defendant has proved the first prong of this claim of ineffective assistance
of counsel, he has not proved the second. Defendant has not demonstrated prejudice from trial
counsel’s deficient performance. Given the other evidence presented at trial, Janczarek’s
testimony regarding the telephone call was unnecessary to prove beyond a reasonable doubt that
defendant was involved in the drug-trafficking operation at 163 Seward Street. Thus, defendant
has failed to show that, but for his attorney’s failure to object to Janczarek’s testimony about the
cell phone call, there is a reasonable probability of a different outcome. See id. Having failed to
meet his burden to establish both prongs of his ineffective assistance of counsel claim, defendant’s
claim must fail. See id.

        Defendant next argues that he received ineffective assistance from his trial attorney when
she erroneously advised him that his prior convictions could be used to impeach him, and thus
deprived him of his right to testify in his own defense by trial. Defendant has failed to establish
the factual predicate of his claim. People v Carbin, 463 Mich 590, 600; 623 NW2d 884 (2001).
He has produced no evidence that trial counsel made such statements, and the existing record
provides no reason to infer that she did. In addition, defendant has not identified any exculpatory
evidence that he would have introduced through his testimony. Therefore, assuming arguendo that
trial counsel gave defendant objectively deficient advice about the wisdom of testifying in his own
defense, defendant has failed to show that, but for counsel’s advice, there is a reasonable
probability that the outcome of the proceedings would have been different. Accordingly, this claim
of ineffective assistance of counsel must fail.

        For his final claim of ineffective assistance, defendant argues that his trial counsel
performed deficiently by failing to object when deputies testified that mail found at 163 Seward
Street was addressed to defendant at the Oakland County jail. One of the jury questions submitted
to Scruggs after his testimony was how he knew that defendant resided at the house on Seward
Street. The deputy noted, among other things, that mail addressed to defendant was found at the
house. Following up on the deputy’s reply, the court asked, “Do you recall how the Defendant’s
mail was addressed?” Scruggs replied, “It was addressed to Mr. Abcumby-Blair and I believe the
address was – I believe the Oakland County Jail.” Later, Janczarek was called on to explain why
documents addressed to defendant at an address other than Seward Street were significant enough
to be taken into evidence. The deputy’s explanation implied that letters addressed and delivered
to defendant “in the jail” but found at 163 Seward Street likely were brought there by defendant.



of our machinery of government, not merely an inconvenience to be somehow weighed against the
claims of police efficiency. Recent technological advances . . . have . . . made the process of
obtaining a warrant itself more efficient.” Id. (quotation marks and citation omitted).


                                                -12-
Defendant contends that this testimony was inadmissible and highly prejudicial because it
informed the jury that defendant had been incarcerated prior to the instant allegations, and argues
that trial counsel rendered ineffective assistance by failing to object, or at the very least, to request
a limiting instruction.

         Under the objective reasonableness prong of the Strickland test, “[t]here is a presumption
that counsel was effective, and a defendant must overcome the strong presumption that counsel’s
challenged actions were sound trial strategy.” People v Cooper, 309 Mich App 74, 80; 867 NW2d
452 (2015); see also Strickland, 466 US at 689; 104 S Ct 2052 (“[A] court must indulge in a strong
presumption that counsel’s conduct falls within the range of reasonable assistance.”). This
standard requires a reviewing court “to affirmatively entertain the range of possible ‘reasons . . .
counsel may have had for proceeding as they did.’ ” People v Vaughn, 491 Mich 642, 670; 821
NW2d 288 (2012) quoting Cullen v Pinholster, 563 US 170, 196; 131 S Ct 1388; 179 L Ed 2d 557
(2011). In the instant case, the theory of defense was that defendant was insufficiently connected
to 163 Seward Street to establish his constructive possession of the narcotics found there during
the search. Scruggs’s testimony that defendant’s mail was addressed to him at the Oakland County
Jail, rather than 163 Seward Street, arguably supported that theory. In addition, the defense
stipulated that defendant had been convicted of a specified felony that rendered him ineligible to
possess a firearm. Given the defense strategy of dissociating defendant from 163 Seward Street,
and the likelihood that the jury would have inferred that defendant had previously been
incarcerated based on defendant’s stipulation, trial counsel’s failure to object to Scruggs’s
testimony may reasonably have been a strategic choice to get on the record testimony suggesting
that defendant did not reside at the Seward Street address. “This Court will not substitute its
judgment for that of counsel regarding matters of trial strategy, nor will it assess counsel’s
competence with the benefit of hindsight.” People v Rockey, 237 Mich App 74, 76-77; 601 NW2d
887 (1999). Even if trial counsel did render deficient performance by failing to object, defendant
has not shown prejudice in light of his stipulation that he previously had been convicted of a felony.
Accordingly, this claim of ineffective assistance of counsel also fails.

                                           IV. HEARSAY

       Defendant next contends that the trial court erred by excluding as inadmissible hearsay
Janczarek’s testimony regarding whether defendant’s name was on the lease for 163 Seward Street.
We find any error to have been harmless.

        This Court reviews a trial court’s decision to admit or exclude evidence for an abuse of
discretion. Peope v Thorpe, 504 Mich 230, 251; 934 NW2d 693 (2019). A trial court abuses its
discretion only when “that decision falls outside the range of principled outcomes.” Id. at 251-
252 (quotation marks and citation omitted). “Preserved nonconstitutional errors are subject to
harmless error review under MCL 769.26[.]” Id. at 252. Under harmless error review, a defendant
has the burden of establishing a miscarriage of justice under a more probable than not standard.”
Id. (quotation marks and citation omitted).

        On the second day of trial, after establishing that investigators obtained a copy of the lease
for 163 Seward Street, defense counsel asked Janczarek whether defendant’s name was on the
lease. When asked by the trial court if what was on the lease “was being offered to assert a matter
for the truth,” counsel agreed that she was offering the deputy’s testimony for the truth of the


                                                  -13-
matter asserted regarding whether defendant’s name was on the lease. The prosecution objected,
arguing that the tenant-status of a given individual constitutes “specific content of the lease
agreement” and is a matter asserted by the lease. The prosecution opined that counsel should have
called the landlord as a witness and sought to admit the lease as a business record. The trial court
sustained the prosecution’s objection.

         As an initial matter, we note that neither the prosecution’s argument, the trial court’s ruling,
nor defendant’s argument on appeal seem to align completely with defense counsel’s argument in
the trial court. At trial, counsel stated that she was not seeking to admit the lease into evidence.
Rather, she was seeking testimony from Janczarek regarding his personal knowledge of the lease;
specifically, did he, during the course of his investigation, see defendant’s name on the lease. On
appeal, defendant argues that the trial court erred by excluding the lease. To the extent the trial
court deemed the lease inadmissible hearsay, defendant is correct. Contractual documents with
legal effect independent of the truth of any statements contained in the documents are admissible.
31A CJS Evidence § 378; see also 2 McCormick, Evidence (6th ed), § 249, p. 133 (“When a suit
is brought for breach of a written contract, no one would think to object that a writing offered as
evidence of the contract is hearsay[.]”).

         Assuming for the sake of argument that the trial court’s exclusion of Janczarek’s testimony
was error,10 our review of the record convinces us that the error was harmless. The testimony
defense counsel sought was minimally probative of whether defendant had an actual connection
with the property and constructive possession of the drugs found in the kitchen. Janczarek had
testified the previous day that defendant’s registered address was in Detroit, not at the 163 Seward
Street, and that it was common for people involved in the manufacture and sale of drugs to register
at an address different from the one where the drug activity occurred. Further, as already
recounted, there was ample testimony and evidence linking defendant to 163 Seward Street. In
light of the deputy’s testimony that defendant’s registered address was in Detroit and the physical
and testimonial evidence linking him to 163 Seward Street, defendant has failed to establish that
omission of Janczarek’s testimony regarding whether defendant’s name was on the lease for 163
Seward Street more probably than not resulted in a miscarriage of justice. See Thorpe, 504 Mich
at 252.11

                                          V. SENTENCING

       Lastly, defendant argues that resentencing is required because the trial court unreasonably
departed from the advisory guidelines minimum sentencing range. He contends that, because he


10
  It is not even clear that Janczarek could have answered the question put to him from personal
knowledge. He testified that his partner was the one who obtained the lease, but said nothing about
whether he actually saw it.
11
   Defendant argues in the alternative that trial counsel rendered constitutionally ineffective
assistance by failing to lay the foundation for admission of the lease as a business record in
accordance with MRE 803(6). Even if we assumed for the sake of argument that defense counsel
rendered deficient performance, for the reasons explained above, defendant has not established
that he was prejudiced thereby.


                                                  -14-
had never been sentenced to more than one year in jail, a sentence within the calculated minimum
guidelines range of 19 to 76 months would have provided sufficient punishment and that his
criminal record did not justify an upward departure of 32 months. We disagree.

        We review a trial court’s departure from the advisory sentencing guidelines for an abuse
of discretion. People v Steanhouse, 500 Mich 453, 471; 902 NW2d 327 (2017). When reviewing
a departure sentence for reasonableness, we examine whether the trial court adequately explained
“why the sentence imposed is more proportionate to the offense and the offender than a different
sentence would have been.” People v Dixon-Bey, 321 Mich App 490, 525; 909 NW2d 458 (2017)
(quotation marks and citation omitted). Factors to consider when determining “whether a
departure sentence is more proportionate than a sentence within the guidelines range . . . include
(1) whether the guidelines accurately reflect the seriousness of the crime; (2) factors not considered
by the guidelines; and (3) factors considered by the guidelines but given inadequate weight.” Id.
(citations omitted). A trial court abuses its discretion when it imposes a sentence that is not “
‘proportionate to the seriousness of the circumstances surrounding the offense and the offender.’
” Id. at 474, quoting People v Milbourn, 435 Mich 630, 636; 461 NW2d 1 (1990), abrogated on
other grounds as recognized in People v Steanhouse, 500 Mich 453; 902 NW2d 327 (2017).

        At the sentencing hearing, the trial court summarized the context for its sentencing decision
as follows:

       I have reviewed the Presentence Investigative Report. I’m familiar with the facts
       and circumstances of the case where those surround the Defendant. Be advised the
       guideline range in this case is 19 to 76 months. He is 28 years of age. He was
       convicted at trial. He has seven prior felonies, 17 misdemeanors. It takes a lot of
       effort to get that many when you’re only 28.

       The drugs in this case were valued at approximately 14 to $15,000. The firearm
       that was recovered had a round in the chamber. I do have the authority to sentence
       him consecutively for the major controlled substance offense one and three. I guess
       I could double and make consecutive. I don’t intend to do that, but I do think that’s
       important that I do have that discretion.

The court next provided an overview of defendant’s substantial criminal history:

       His criminal history begins in 2008 with a minor . . . no valid operator’s license,
       some disorderly conducts, things like that, and then a drug crime in 2012. Then it
       really escalates in 2011 for a controlled substance possession, cocaine, heroin, or
       another narcotic less than 25 grams, and controlled substance possession of
       marijuana and driver’s license suspended. He received one year of [Holmes
       Youthful Trainee Act (HYTA)] probation, which is about as easy as you can get.
       Unfortunately, he violated that . . . and HYTA [probation] was revoked. Quickly
       thereafter, in 2012, another controlled substance possession case, another lenient
       sentence of probation and jail. He violated that, [and was] sentenced to 300 days
       in jail. Then in 2014, failure to stop at scene of personal injury accident and
       operating [with] a license suspended, revoked, denied, second offense, another one
       year in jail. Then in 2017, [he was] convicted of controlled substance,


                                                -15-
       delivery/manufacture less than 50 grams, habitual third; another controlled
       substance, delivery/manufacture less than 50 grams, habitual third; controlled
       substance possession of analogs, habitual third; controlled substance possession of
       analogs, another habitual third; and controlled substance second double penalty,
       habitual third, as well as driver’s license suspended. He was given a very lenient
       [sentence] there, one year in the jail. With the Cognitive Behavior Program, he was
       released [November 13, 2017].

Lastly, the court explained why it thought an upward departure was reasonable:

               The Court finds that the mild upward deviation is reasonable and
       proportional in light of the following: His PRVs, as the People have noted, are off
       the charts. They were 110 with a maximum of 75. He has had similar crimes in
       the past that the Court has elaborated. He was released from Oakland County Jail
       approximately five months before for similar offenses, and here we are again.

        Thus, the court concluded that an upward departure of 32 months was reasonable and
proportional to the offense and the offender considering that the advisory sentencing guidelines
did not adequately account for the extensiveness of defendant’s criminal record, the frequency and
rate of defendant’s recidivism, and defendant’s apparent resistance to rehabilitation. This Court
has affirmed upward departure sentences where the minimum sentencing guidelines did not
adequately account for a defendant’s prolific criminal history, recidivism, and poor prospects for
rehabilitation. See People v Odom, 327 Mich App 297, 315-316; 933 NW2d 719 (2019).

         Defendant argues that even if the trial court explained its reasons for an upward departure,
it did not justify the 32-month magnitude of the departure it imposed. This argument has some
merit. The trial court did not expressly explain why a 32-month departure sentence was more
fitting than a departure of some greater or lesser amount. However, the court found it important
to note that it had discretion under MCL 333.7401(3) to impose a consecutive sentence for both of
defendant’s convictions under MCL 333.7401(2)(a). Had the court exercised its discretion and
imposed consecutive sentences, defendant could have received consecutive within-guidelines
minimum sentences of 76 months for possession with intent to deliver less than 50 grams of
cocaine and possession with intent to deliver less than 50 grams of heroin, effectively resulting in
a minimum term of 152 months’ imprisonment, rather than the 108 months to which he was
sentenced. In light of the trial court’s decision not to exercise its authority to impose consecutive
sentences, and considering the court’s stated reasons for departing upward from the sentencing
minimum guidelines range, we conclude that the court’s imposition of a sentence less than midway
between the maximum of the minimum guidelines range and what it could have imposed through
consecutive sentencing was not unwarranted.

       Affirmed.

                                                              /s/ Brock A. Swartzle
                                                              /s/ Jane M. Beckering
                                                              /s/ Elizabeth L. Gleicher




                                                -16-